DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02 August 2019, 21 August 2019, and 13 February 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
Paragraph [0121]:  Reference to the Japanese foreign priority document should be deleted as this information was previously provided in the first paragraph of the application.  

Appropriate correction is required.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
	   Re claim 1, claim line 1:  The phrase "the suitability" lacks antecedent basis.  The article "the" should be replaced with the article -- a --.
   Re claim 1, claim line 4:  The phrase "the number ratio" lacks antecedent basis.  The article "the" should be replaced with the article -- a --.
   Re claim 1, claim lines 4-5:  The phrase "the particle numbers" lacks antecedent basis.  The article "the" should be replaced with the article -- a --.
   Re claim 1, claim line 5:  The phrase "the application" lacks antecedent basis.  The article "the" should be replaced with the article -- an --.
   Re claim 1, claim line 6:  The phrase "the range" lacks antecedent basis.  The article "the" should be replaced with the article -- a --.
	   Re claim 1, claim line 7:  The phrase "the source" lacks antecedent basis.  The article "the" should be replaced with the article -- a --.
	   Re claim 2, claim line 2:  The phrase "the particle size" lacks antecedent basis.  The article "the" should be replaced with the article -- a --.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	   Re claim 1, claim line 3:  Is this "a medium" the same a medium (preamble) that is being evaluated?
	      NOTE:  The Examiner is interpreting the two mediums to be the same.
	   Re claim 1, claim line 4:  It is unclear how a measurement of a parameter that has already been determined takes place.  Perhaps the term "predetermined" should be corrected to read -- predefined --.
	   Re claim 4, claim lines 1-2:  Is this application of "a magnetic field" the same a magnetic field (claim 1, claim line 5) that was previously applied?
	      NOTE:  The Examiner is interpreting the two magnetic fields to be the same.
   Re claim 5, claim line 4:  Is this application of "a magnetic field" the same a magnetic field (claim 1, claim line 5) that was previously applied?
NOTE:  The Examiner is interpreting the two magnetic fields to be the same.
   Re claim 6, claim line 3:  Is this "a medium" the same a medium (preamble and claim 1, claim line 3) previously recited?
      NOTE:  The Examiner is interpreting the two mediums to be the same.
   Re claim 7, claim line 3:  Is this "a medium" the same a medium (preamble and claim 1, claim line 3) previously recited?
      NOTE:  The Examiner is interpreting the two mediums to be the same.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 1-8 because the prior art of record fails to teach and/or make obvious a medium evaluation method for evaluating the
suitability of a medium for culturing cell aggregates in a suspended state, 
measuring a predetermined distance x in which the number ratio of the particle numbers obtained before and after the application of a magnetic field of the magnetic particles included in the range of a predetermined region starting from a predetermined distance from the source of magnetic field generation, is a predetermined value; and using the distance x thus measured as an index value indicating the suitability of the medium in combination with all of the remaining limitations of the claim.
	      The closest prior art, WO 2004/078961, describes a technique for evaluating a culture medium based on the sedimentation rate of iron balls put in a culture
medium.
s 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/DANIEL S LARKIN/Primary Examiner, Art Unit 2856